Title: From Benjamin Franklin to David Hall, 9 April 1761
From: Franklin, Benjamin
To: Hall, David


          
            Dear Friend,
            London, April 9. 1761
          
          I receiv’d yours of Feb. 9. with the Bill for £200 for which I thank you. I shall take care to send the Lower Case Brevier r’s, that you write for and acquaint Mr. Strahan with what you mention. The Loss of Faulkner and Lutwydge has baulkt Correspondence between Philadelphia and London a great deal. I lately receivd the enclos’d from Edinburgh, and sent the Answer you will find copy’d on the Back. I cannot but blame Messrs. Scot and McMichael, for continuing to draw on such Correspondents, after what pass’d last Year, and think they ought now to suffer a little. As the Goods you order’d from Mr. Balfour were or would be sent, I judg’d your Affairs would not suffer by my not taking it up, for otherwise I should have done it. I hope you will not disapprove my Conduct in this Respect, being, dear Friend, Yours affectionately
          
            B Franklin
          
         
          Addressed: To / Mr David Hall / Printer / Philadelphia / Via Boston Free B Franklin
          Endorsed: Mr. Franklin April 9. 1761.
          In another hand: For Perusal.
        